 FLORIDAN HOTEL OF TAMPA, INC.261the Employer, testified in conclusionary language, that the laid-offemployees had no "reasonable expectation of recall in the near future."Furthemore, there is no evidence that the laid-off employeesare car-ried on any seniority or formal preferential hiring list.However, theplant superintendent for the Musgrave plant testified that, in hiringfor the busy season, he gave definite preference in recalling the "reallygood" employees previously laid off.Moreover, the record shows that,of those employees recently laid off at Musgrave, all had worked forthe Employer in previous years, had been laid off, and then recalled forthe past busy season.Under these circumstances, we find that theseemployees have a reasonable expectancy of recall in the foreseeablefuture and thus are eligible to vote in the election herein directed.''The record is not clear as to the actual practice relating to the recallof laid-off employees at the Mast-Foos plant. It indicates that the'employees recently laid off there had not previously worked at Mast-Foos, but the witness who so testified did not know if they had pre-viously worked at the Musgrave plant.Moreover, there is some evi-dence that one of the employees allegedly recently laid off was, in fact,discharged for cause. In these circumstances, we find the record in-sufficient to determine whether employees laid off at Mast-Foos be-cause of the seasonal cutback in operations have a reasonable expec-tancy of recall in the foreseeable future, and thus retain their statusas employees.We shall, therefore, permit those who have been solaid off at Mast-Foos in the recent reduction of employees to vote sub-ject to challenge.10 In view of this determination no useful purposeappears in support of our establishing an eligibility date in the elec-tion directed below different from that prescribed in theusual case.'The Petitioner's request that we do so is, therefore, denied.[Text of Direction of Election omitted from publication.]9These employees are Charles Brubaker,Otis Cochran, Fern Major,Joseph Pagent,and James Stelzer.H. Finney, who is on sick leave, is also eligible to vote.FoleyManufacturing Company,115 NLRB 1205.10 SeeRadio Corporation of America,121 NLRB 633;MassachusettsMohair PlushCompany,112 NLRB 41, 43.Floridan Hotel of Tampa, Inc.'andHotel and Restaurant Em-ployees and Bartenders Union,Local No. 104,Hotel and Res-taurant Employees and Bartenders InternationalUnion, AFL-CIO,z Petitioner.Case No. 12-RC-508. July 30, 1959DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filed under Section 9(c) of the National LaborRelations Act, a hearing was held beforeJoseph V.Moran, hearing1 The Employer's name appears as corrected at the hearing.2 The Petitioner's name appears as corrected at the hearing.124 NLRB No. 34. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.3Upon the entire record in this case, the Board finds :1.The Employer contends that the Board is without jurisdiction in.this matter because its operations do not affect commerce within themeaning of the Act. Alternatively, it contends that the Board shouldadhere to its long-established policy of not asserting jurisdiction over-the hotel industry.We find no merit in these contentions.The Employer is engaged in the operation of a 345-room 19-storyhotel in Tampa, Florida.The hotel includes a taproom, a diningroom, a cocktail lounge, and banquet and party facilities.The Em-ployer provides rent-free office space to the Pan American Commission.It rents a counter in the lobby at which various retail items are sold,.and it rents out garage and parking space to a private concessionaire.None of the Employer's hotel rooms has apartment or housekeepingfacilities, and it appears that its guests, approximately 50 percent ofwhom come from outside the State of Florida, are mainly transients.The Employer's gross annual revenues during 1958 amounted to morethan $930,000 of which $540,000 was received from the rental ofrooms, $187,000 was received from food sales, and $209,000 was re-ceived from the sale of beverages.The Employer purchased goodsvalued in excess of $1,000 directly from out-of-State sources; the rec-ord does not contain the total value of its purchases during this periodor the value of its indirect out-of-State purchases.4It is now well settled that, in making the provisions of the Actapplicable to labor disputes which affect commerce or tend to affectcommerce, Congress undertook to regulate all conduct having suchconsequences as might constitutionally be regulated under the com-merce clause.5There can be no doubt that the Employer's operationscome within this broad coverage of the Act. The Employer providesnecessary services to members of the travelling public who travel ininterstate commerce.In addition it purchases goods from pointsoutside the State of Florida.Whether the Board has jurisdictionover the Employer's operations is not to be determined by confiningjudgment to the quantitative effect of the activities immediately3We find no merit in the Employer's objection to the hearing officer's ruling permittingPetitioner to amend the petition with respect to the unit description contained therein.Contrary to the Employer, the alteration in the descripion of the unit does not amountto the filing of a new petition without due notice to the Employer.Whether or not theunit, as amended, is larger than that originally sought, the Petitioner's showing of in-terest is adequate to support the petition, as amended.4 That most of the beverages sold by the Respondent originate outside the State seemsapparent, in view of the absence of local sources of supply therefor. 'See 1954 CensusofManufactures, U.S. II, pt. 1, Beverages Table 2; Bureau of the Census.S Amalgamated Association of Street Electric Railway d Motor Coach Employees v.Wisconsin Employment Relations Board,340 U.S. 383;Polish National Alliance of theUnited States of North America v. N.L.R.B.,322 U.S. 643;N.L.R.B. v. Fainblatt, at al.,306 U.S. 601 ;N.L.R.B. v. Jones d Laughlin Steel Corporation,301 U.S. 1. FLORIDAN HOTEL OF TAMPA, INC.263before the Board in this case.6The hotel industry is a $2,400,000,000industry? Its primary function is to furnish lodging facilities, food'and beverages, and other services to members of the travelling public.Thus, the operations of the industry facilitate the movement of per-sons in this country, and labor disputes which interfere with hoteloperations also exert or tend to exert an impact upon the operationsof the various media of passenger transportation. In addition theindustry makes substantial purchases of foods, beverages, china, silver-ware, linens, carpeting, furniture, and utility services such as heat,power, and light, as well as various types of insurance and advertis-ing.'In the case of a particular hotel, such purchases may or maynot directly involve interstate commerce, but in the aggregate, suchpurchases of the industry clearly have a substantial impact on theoperations of the various supplying industries, and involve substantialshipments of goods and materials in interstate commerce.As theEmployer's operations are representative of operations in the hotelindustry generally, and as the operations of that industry affect com-merce within the meaning of the Act, we find that the operations in-volved herein are within the Board's statutory jurisdiction .9With respect to the Employer's contention that the Board shouldadhere to its past policy of not asserting jurisdiction over the hotelindustry, the Board has concluded that the recent Supreme Courtdecision inHotel Employees, Local No. 255 v. Leedom, et al.,358 U.S.99, requires reversal of that policy.10 In that decision the Court foundthat the Board's application of that policy in a representation pro-ceeding 11 involving the employees of the Miami Hotel Association,was contrary to the principles expressed inOffice Employees v.N.L.R.B.,353 U.S. 313, 318, 320. In theO ice Employeescase theCourt held that the Board's refusal to assert jurisdiction over laborunions as a class, when acting as employers, was beyond the Board'spower.The Court pointed out that the Board sometimes properlye Ibid.See alsoWickard v. Filburn,317 U.S. 111.71954 Census of Business,vol.V,Selected Services, Summary Statistics,Hotels andMotels.The industry employs more than 377,000 employees,and its annual payrollamounts to approximately$800,000,000.The same source discloses thatIn 1954 therewere 15,070 motels,with annual gross receipts of approximately$365,000,000, employ-ing 43,000 paid employees,with a payroll of more than$64,000,000.sFor a breakdown of the typical hotel operating expenses see Horwath,Hotel Opera-tions in 1.957,and Trends in the Hotel Business--1957,Harris Kerr Forster & Company.0 Even were the Employer'scontribution towards meeting the demand of interstatetravelers for hotel accommodations trivial,as they are not, that fact would not byitself remove its operations from the scope of the Act,where, as here, its contribution,taken together with that of many others similarly situated,is far from trivial.Wick-ard v.Filburn, supra.10On January 11, 1959,the Board announced its determination to assertjurisdictionin cases arising within the hotel industry,as a direct consequence of the SupremeCourt'sHotel Employeesdecision.Press Release(R-.586).11All Hotel Members of Miami Hotel Association,Case No.10-RC-3135(unpublished). 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclines to assert jurisdiction in a particular case, and that the Board'sjurisdictional standards exclude small employers whose operations'affect commerce to an insufficient extent to warrant assertion of juris-diction.But the Court held that the exercise of discretion in suchinstances did not give the Board the power to remove unions as em-ployers from the coverage of the Act nor "to decline jurisdiction overall employers in other fields."These are the principles which theCourt held to govern the Board's jurisdictional determinations withrespect to the hotel industry, and it follows that, as the operations ofthe industry affect commerce within the meaning of Section 2 (6) and(7) of the Act, the Board cannot exempt that industry from the pro-visions of the Act by declining to assert jurisdiction over all hotelemployers asa class.12The Board is, therefore, required to exercise jurisdictionin casesarising in the hotel industry.However, this does not mean that theBoard must assert jurisdiction in all such cases. In theOffice Em-ployeesdecision, the Supreme Court itself indicated that the Boarddoes have discretionary authority to decline to assert jurisdiction inthose instances where it finds that the policies of the Act will beeffectuated by such action. InSiemons Mailing Service,13the Boardnoted that the 1958 jurisdictional standards were an exercise of itsdiscretionary authority to decline to exercise its full statutory jurisdic-tion, setting forth reasons why it believed the utilization of publishedstandards in making jurisdictional determinations was superior to acase-by-case approach to the problem.We think the same considera-tions apply here.Accordingly, though we have determined to assertjurisdiction in cases arising within the hotel industry, we find thatitwill effectuate the policies of the Act to limit assertion of jurisdic-tion to those cases involving hotel and motel enterprises, exclusive ofpermanent or residential hotels and motels, which receive at least$500,000 in gross revenues per annum.For purposes of applicationof this standard, a permanent or residential hotel or motelis one astowhich 75 percent of its guests may be regarded as permanentguests, that is they remain for a month or more."The factthat theOfficeEmployeescase involved a class of employers,i.e.,laborunions, which Congress by "strikingly particular reference"included within the definitionof employer,whereas this case involves a class of employers not specifically mentionedin the Actis an insufficient basis on which to ground disparate treatment.The SupremeCourt itself indicated as much, by holding that the same principles govern the Board'sjurisdictional determinations as to thetwo classesof employers.Moreover, it mustbe noted that the specific inclusion of labor organizations"when acting as employers"In Section2(2) of the Act, is by way ofqualifying a stated exclusion of labor organ-izations in someother capacityfrom the definition of employer.The answer to thequestionwhether a particular labor organization,when acting as an employer comeswithin the Board's jurisdiction, dependsupon whetheritsoperations affect commercewithin the meaning of Section 2(6) and(7) of the Act.This is the same questionfacing the Board in this case.Is 122 NLRB 81 (MemberJenkins concurring specially). FLORIDAN HOTEL OF TAMPA, INC.265In making this determination14wehave been guided by the factthat well over 60 percent of the employees in the hotel industry willbe covered by this standard.Census Bureau statistics disclose that,of the industry's 377,000 employees, over 207,000 or approximately55 percent are employed in hotels which gross over $500,000 annually,and that these hotels do in excess of 55 percent of the total businessdone by the industry.15 In addition, there are numerous chain enter-prises operating more than one hotel establishment,18 a factor whichshould qualify certain smaller hotels and their employees for coverageunder the standard, as will the fact that, characteristically, collective-bargaining negotiations in the industry are conducted by multiem-ployer associations on a citywide or metropolitan-area basis."Underwell-established policy the Board treats chain enterprises and multi-employerassociations as singleemployers for jurisdictional purposesand assertsjurisdiction over all their operations.Accordingly, it isapparent that standard will require assertion of jurisdiction overthat part of the industry which exerts a significant impact on com-merce, andwhich employs the great majority of employees, and doesso without danger of unduly burdening the Board's processes by in-volving them in a multitude of cases involving employers whose totaleconomic significance is slight.This is a factor of importance.TheBoard has indicated that the caseload resulting from adoption of the1958 standards represented the maximum workload that can expedi-tiously and effectively be handled by the Board and its staff withinexistingbudgetary limitations.18We know of nothing that has hap-pened since to alter the soundness of that judgment.Accordingly,though the Board is bound to assert jurisdiction over the hotel in-dustry, there are practical administrative reasons for seeking to limitthe increase in workload resulting from such action.This the $500,000standard does, while at the same time ensuring effective regulation oflabor relations within the industry."'14We have takeninto consideration the comments and suggestions submitted to theBoard in briefs and in oral argument by unions and employer groups active within thehotel industry, and whichwere submitted in responseto the Board's invitationset forthin its January11, 1959,announcement of its determination to assert jurisdiction in casesarisingin the hotel industry.15Total gross revenuesof the industry amount to over $2,400,000,000 annually, ofwhich hotelsreceivingat least $500,000, receive over $1,299,000,000, or 56 percent.1" 1957 Directory of Hotel Operations lists 161hotel chains operating 3 or more hotelsfor a total of 1,387 hotels.1'+Characteristics of Major Union Contracts,U.S. Department of Labor, Bureau of LaborStatistics,Monthly Labor Review, vol. 79 (July 1956) Table 3, p. 807,which shows thatof 30 majorcontractsin the industry in 1956, 29,coveringover 150,000 employees, werenegotiated by multiemployer associations.1sSiemensMailing Service,supra.11Member Fanning's concurring opinion statesthat adoptionof the $500,000 standardmeansthat the Boardwill assert jurisdictionover only840 out of approximately 24,000hotel establishments in the country-or 3.5 percent.Itmay be relevant to point out,however,that thisisnot outof line with the comparablefigures forthe retail Indus-try under -the jurisdictional standardwhich wasadoptedunanimously by the presentBoard Members.Thus, according to the best available statistics,itappearsthat only 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as the Employer receives in excess of $500,000 grossrevenue annually, and as it does not appear that its hotel operationsconstitute a residential hotel or motel as defined herein, we find thatitwill effectuate the policies of the Act to assert jurisdiction in thisproceeding.202.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.Petitioner seeks to represent all employees of the Employerexclusive of office clerical employees'21 barber shop employees, guards,and supervisors.The Employer and Petitioner agree that all em-ployees in the executive, auditors office, front office and barber shopdepartments, and the package shop operator are excluded and thatthe superintendent of service, chef, hostess, housekeeper, engineer, andchief telephone operator are excluded as supervisors within the mean-ing of the Act. The Employer would, contrary to the Petitioner'sdesires, exclude all employees in the telephone and the engineers and6.5 percent of the retail establisments in the country,and only 36.8 percent of the retailstore employees in the country are covered under the present$500,000 standard forthatindustry.While the percentage of covered establishments is somewhat higher thanin the case of the hotel industry,the percentage of covered employees in the retail in-dustry is substantially lower than our estimate of more than 60 percent for the hotelindustry.Contrary to the implication in Member Fanning's concurring opinion,the Board'soriginal proposed$100,000 jurisdictional standard for hotels was not selected by usbecause of the"link in commerce and public service aspects of the operations of thehotel industry,"or because we deemed that figure necessary to assure more than tokencoverage of the hotel industry.None of these matters was adverted to in any of theBoard's public statements on the subject. In announcing its proposed$100,000 standard,the Board stated merely that its action was a result of the Supreme Court's decision intheHotel Employeescase,supra,which held that the Board had no authority to ex-clude the hotel industry as such from the coverage of the Act.This announcement madeit clear that the $100,000 figure was merely tentative and subject to revision.Whileit is true,as the concurring opinion points out, that, in the main, the comments on thisproposal by industry and employee representatives did not attack the $100,000 figureon the ground that it was too low, we have selected the higher$500,000 figure,because,aswe have stated, we believe it will be more consonant with the effective dischargeof the Board's responsibilities,within existing budgetary limitations.20We are constrained to note that Board Member Jenkin's dissenting opinion is predi-cated on the dubious premise that the Board lacks experiencein dealing with hotels.Board records show, however,thatMr. Jenkins is factually wrong in this assertion.Since 1948 alone,the Board has conducted representation elections in approximately 50representation cases involving hotels of various magnitude located in the District ofColumbia,Puerto Rico,.the Virgin Islands, and Hawaii.In addition,during the sameperiod, the General Counsel has processed a considerable number of unfair labor practicecharges filed against hotels in the same areas.21 As stated on the record,Petitioner's amended unit request would exclude all "officeand clerical employees."In the past the Board has used this term to include clericalemployees working outside of the office as well as those working in the office.It has,however,discontinued such usage.As it is clear from the record that Petitioner wouldinclude various employees,who, though their duties are clerical in nature,do not workin the office,we construe the requested exclusion as embracing only office clerical em-ployees.See D.M. Steward Manufacturing Company,102 NLRB 461. FLORIDAN HOTEL OF TAMPA, INC.267.maintenance departments as technical employees,22 and certain otheremployees in other departments either as supervisory or as clericalemployees.We turn now to a discussion of the disputed classifica-tions.Telephone operators and assistant engineers:The Employer em-ploys six operators, who operate a telephone switchboard, whichhandles all incoming and outgoing telephone calls.Practically allof the calls are either to or from the various rooms furnished to guests.The Employer charges guests for each call made by them.TheEmployer employs four assistant engineers, who work under thesupervision of the engineer.They work in the engineroom and operateheating and air conditioning equipment.They are licensed by thecity of Tampa.The Employer contends that the operators andassistant engineers are technical employees and should, therefore, beexcluded from the unit.We disagree. Such employees are not tech-nical employees within the meaning of that term as used in decisionsof the Board.Accordingly, we find that operators and assistant engi-neers are properly included in the unit, which is essentially a hotel-wide unit, and we shall include them.Bell captains and assistant bell captains:The employer wouldexclude these employees as supervisors.They work under the direc-tion of the superintendent of the service who has general respon-sibility over the service department, including the work of bellboys,doormen, elevator operators, a presser, and a valet.There are 30 em-ployees in this department, including the superintendent, to man 3shifts.Each shift is under the direction of a bell captain, who is incharge whenever the superintendent is off the floor. The authority tohire, discharge, and discipline employees is lodged in the superintend-ent, but bell captains' recommendations in this area are given someweight.Bell captains may carry luggage and perform other similarduties when no bell boys are available for such service.All employeesin the service department are salaried and all except the presser andvalet wear uniforms.On the basis of the foregoing, we are unable todecide whether bell captains are supervisors within the meaning ofthe Act.Accordingly, we shall permit them to vote in the election,hereinafter directed, subject to challenge.We are satisfied howeverthat the assistant bell captains are not supervisors within the mean-ing of the Act. Their assumption of the duties and responsibilities ofbell captains is too sporadic in nature to warrant a finding that theyare supervisors, even assuming that bell captains are supervisors.Head cooks:The Employer employs two head cooks who work ondifferent shifts.They work under the supervision of the chef, andthey prepare and cook food with the help of assistant cooks.They22The Employer seeks to invoke the Board'swell-established rule of not including tech-nical employees in units of other employees over the objection of one of the parties. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not have authority effectively to recommend as to the hiring ordischarging of other employees. Such direction as they may give toother employees is of a nonsupervisory nature.We find that the headcooks are not supervisors within the meaning of the Act and we shallinclude them in the unit.Head waiter:This individual is in charge of the Employer's ban-quet and party room facilities.He has authority to hire and fireparty waiters who work in the banquet rooms and also the bar waitressand party waitress, who work in the cocktail lounge (Sapphire Room)at night, and work parties in the day time when needed.We find thatthe head waiter is a supervisor, and we shall exclude him from the unit.Head bartender:This individual has authority to hire and dis-charge bartenders who work in the tap room and the Sapphire Room.The Employer employs four bartenders.We find that the head bar-tender is a supervisor within the meaning of the Act, and we shallexclude him from the unit.Hostess and cashier and relief hostess and cashier:The two individ-uals in the hostess and cashier classification work in the dining roomunder the immediate supervision of the hostess.The dining roomis open for two meals a day. Each hostess and cashier works onemeal as a hostess and one meal as a cashier.When the hostess isabsent, the hostess and cashier on duty is "in charge" of the activitiesof dining room personnel, but the record does not show that eitherhostess and cashier has exercised supervisory authority during theseperiods.Accordingly, in -view of the sporadic nature of the assump-tion of such authority over the activities of other employees as theymay have, and in the absence of affirmative evidence to the contrary,we find that neither hostess and cashier is a supervisor within themeaning of the Act, and we shall include them in the unit 23 It followsthat the relief hostess and cashier is not a supervisor within the mean-ing of the Act, and we shall include that individual in the unit.Hostess in the tap room :The Employer contends that this individ-ual is a supervisor. She works as a hostess or receptionist in the cock-tail lounge at night.The record contains no evidence of supervisoryresponsibilities on the part of this hostess.We find that she is not asupervisor, and we shall include her in the unit.Inspectoresses:The Inspectoresses work in the housekeeping de-partment under the immediate supervision of the housekeeper.Theinspectoresses inspect guest rooms after the maids have finished pre-paring them for occupancy, and report any defects in the work of themaids to the housekeeper.Though the inspectoresses thus are instru-mental in calling to the housekeeper's attention situations which may21Cf.HelmsMotorExpress Inc.,107 NLRB 132, 135. The Employer contends that thecashier duties of these individuals are clerical in nature,and requires their exclusionfrom the unit on that ground.We find no merit in this contention. FLORIDAN HOTEL OF TAMPA, INC.269call for disciplinary action, it is the housekeeper who determinesthe need for such action.We find that the inspectoresses have noauthority effectively to recommend disciplinary action and are notsupervisors within the meaning of the Act.We shall therefore includethem in the unit.The Employer contends that two checkers and the food superin-tendent who work in the kitchen department, the cashier in the diningroom department and the cashier in the tap room department, and thereceiving clerks in the miscellaneous department, should be excludedfrom the unit on the grounds that they are clerical employees.The checkers:These employees work at a station between thekitchen and dining room and inspect trays to see that items on thetray conform to the customer's order, and are properly priced.Food superintendent:This employee keeps a record of the foodtaken from the storeroom to the kitchen which record is sent to thefront office.The cashiers operate cash registers and receive paymentfrom dining room and tap room customers.Receiving clerks :These employees are stationed in an office nextto the receiving entrance of the hotel.They check all invoices ofdeliveredmaterials with a receiving sheet, and check off items asthey are delivered to the hotel.The duties of the above employeesare clerical in nature, but they perform them at various stations inthe hotel away from the front office.They are not office clericalemployees.As they are not covered by the parties' agreement toexclude office clerical employees, we find that they are appropriatelyincluded in the hotelwide unit sought by the Petitioner.We find that the following employees employed at the Employer'sHotel Floridan, Tampa, Florida, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:All employees including receiving clerks, checkers, food super-intendent, hostess and cashiers, relief hostess and cashier, cashiers,24assistant bell captains, hostess in the tap room, inspectoresses, tele-phone operators, and assistant engineers, but excluding employees inthe executive, auditors office, front office, and Barber Shop depart-ments, office clerical employees, the mail clerk'21 the house officer, thehead bartender, the head waiter, the superintendent of service, thechef, the hostess in the dining room, the housekeeper, the engineer,the chief telephone operator, the package store operator, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]29Except that the front office cashier is excluded by agreement of the parties.25The parties stipulated to the exclusion of the mail clerk. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER JENKINS,concurring in part and dissenting in part :I would remand this case.The Board does not have before it a full and complete factualrecord on the nature and extent of the Employer's operations. Fromthe 75-page record before us, a few pages of which are devoted togross income and food and beverage sales for 1958, it is impossibleto form a reasoned conclusion as to what effect, if any, a stoppage ofwork occasioned by a strike at the Employer's operations would haveon commerce as defined in Section 2 (6) of the Act or to what extentitwould "affect commerce" as defined in Section 2(7) of the Act..While the Board may possess discretion to assert or not assert jurisdic-tion, it is not empowered to adopt standards without a reasoned basisfor such standards.There is no reasoned basis for the standardadopted here.The recent Supreme Court decision inHotel Employees, Local No.255 v. Leedom, et al.,358 U.S. 99, prevents the Board from refusingto exercise jurisdiction over the hotel industry as a class without as-signing any reason therefor other than its long-standing policy ofnot exercising such jurisdiction.This case, when read in conjunctionwithOf/ice Employees v. N.L.R.B.,353 U.S. 313, where the Courtheld that the Board could not refuse to assert jurisdiction over laborunions as a class, when such unions were acting as employers, leadsme to the conclusion that while the Board has discretion to assert ornot to assert jurisdiction in any particular case, it cannot arbitrarilyrefuse to do so. In other words, it is my opinion that while theSupreme Court has said that the Board may not decline to exercisejurisdiction over hotels as a class (absent a reasoned basis for suchrefusal) it has not said that the Board must or must not exercisejurisdiction over any particular hotel in a particular setting ofcircumstances.I am unable, from the record in this case, to find any factual basison which to form a reasoned conclusion as to whether or not it wouldeffectuate the policies of the Act to assert jurisdiction in this particu-lar case.Indeed, the majority opinion of the Board merely proceedson the assumption that since this hotel does an annual gross businessof over $500,000 that it would effectuate the policies of the Act to as-sert jurisdiction over this hotel.No reasoned basis for its adoption hasbeen set forth by the Board.My fundamental objection to the stand-ard which the majority utilizes is that it is not arrived at by any rea-soning process. In my opinion, this standard is open to the same ob-jection that the Supreme Court found in the Board's declining toexercise jurisdiction over hotels on the "sole grounds" that it had al-ways done so, i.e.,that it is a policy not reasonably related to the func-tion of the Board in carrying out the purposes and policies of the Act.In my opinion, the Board has wide discretion to assert or not to assert FLORIDAN HOTEL OF TAMPA, INC.271jurisdiction provided that it exercises its discretion as a result ofrational and reasonable conclusions based upon facts. I do not believethat this Board has the power to merely say that it will adopt astandard of $500,000 a year gross business and then apply this stand-ard without giving any reason or basis for its adoption.On May 14, 1959, by means of a press release, the National LaborRelations Board announced that it would exercise "jurisdiction overhotels and motels, other than residential hotels, who do a gross an-nual business of $500,000. (The Board defines a residential hotel asone in which at least 75 percent of the guests reside therein for a monthor more during the preceding year.)" The press release did not in-dicate why residential hotels were to be excepted and residential motelswere not to be excepted. The majority in this case now excepts resi-dential hotels and residential motels.The very necessity of changingthe announced standard enforces my often-repeated objection to ad-ministration by press release.From 1935 to 1950 the National Labor Relations Board approachedother industries on a case-by-case basis.After 15 years of experience,the Board in 1950 adopted certain jurisdictional standards whichwere largely codifications of existing law or attempts to reconcile pos-sible conflicting existing case law.I do not believe that the Board isempowered to set jurisdictional standards which are not based on ex-perience or anything else.In my opinion, it would be wiser, at least at this time, for us to ap-proach hotels on a case-by-case basis.The Board's actual experiencewith labor relations in the hotel industry, whatever the individualBoard Member's knowledge of this industry may or may not be, couldscarcely be called extensive.Since the passage of the Taft-HartleyAct the Board has handled approximately 99,611 representation cases.Fifty of these representation cases involved hotels located in the Dis-trict of Columbia, Puerto Rico, the Virgin Islands, and Hawaii. These50 cases amount to approximately .0005 percent of the cases handled.During the same period of time the Board has handled 69,593 com-plaint cases, or a total of 169,204 cases of both types.Although theBoard may have a vast knowledge of labor relations in many areasgained over many years, its experience in the hotel industry is limited.In any given case I would like to know the labor relations history, ifany, of the hotel ; the existence or nonexistence in the course of itshistory of labor disputes; the organized or unorganized position ofitsworkers, etc.Experience gained in the knowledge of labor rela-tions in other industries may prove very helpful in dealing withhotels, but the Board should not assume that this is true without con-crete and reasonable proof.The present Board standard by the majority's own statistics meansthat only about 840 out of approximately 24,000 employers in the hotel 272DECISIONSOF NATIONALLABOR RELATIONS BOARDindustry will be covered by the application of our Act.This meansthat 23,160 employers out of 24,000 will be relegated to a "legal no-man's land," where they will find themselves prevented from accessto State courts, and denied access to the Board for relief from "sec-ondary boycotts," jurisdictional disputes, etc.Further, the majority'sown statistics indicate that only about 60 percent of the hotel em-ployees will be covered.No reason is given as to why the remaining40 percent should be denied the protection of the law, or should besubject to the prohibitions of the law.My opinions on jurisdiction and the development of the variousproblems have been heretofore set forth at some length.26I have repeatedly said that it is the duty of every citizen to obeythe law whether enforced against him or not. I have repeatedly saidthat "the proper solution to the whole problem is congressional ac-tion."I would personally leave much to the States, but unless anduntil Congress decides to modify the outstanding law as interpretedby the Supreme Court, I am still of the opinion that the relegationof a substantial part of any industry to the law of the jungle is beyondthe power of this Board. I would approach the hotel industry ona case-by-case basis, exercising jurisdiction where it would effectuatethe policies of the Act, learning from experience what units are ap-propriate for the hotel industry, what their bargaining problems are,what their economic position is in relation to their labor problems,etc.I fail to see how it can prevent an interruption to the free flowof commerce for us without a reasoned basis to assert jurisdictionover only a segment of the hotel industry. Indeed, I feel it will bemore likely to disrupt the free flow of commerce, than to aid in estab-lishing industrial peace.We should approach the hotel industry on a case-by-case basis soas to make it possible for the Board as an institution to develop inrelation to that industry the experience in dealing with hotels whichthe Board has in dealing with other industries. I feel any otherapproach is one not reasonably related to the Board's duty to accom-plish the stated objectives of our Act, and that the Board's presentapproach is not a proper exercise of quasi-judicial discretion.I would remand this case to the hearing officer with instructions topresent to the Board a full and complete factual record on which theBoard could formulate a reasoned decision as to whether or not toexercise jurisdiction.20ChicagoMetropolitanMutual Assurance Company,119 NLRB 352, 353,MemberJenkins dissenting;see alsoShaver Transfer Company,119 NLRB 939, 943(MemberJenkins dissenting in part) ;John TV. Galbreath&Co.,120 NLRB 625, 626 (MemberJenkins dissenting) ;Siemons Mailing Service,122 NLRB 81(Member Jenkins concurringspecially) ;Problems of Federal-State Jurisdiction in Labor Relations by Joseph A.Jenkins, vol.31,No. 3, Rocky Mountain Law Review,April 1959, pp. 315 through 340. FLORIDAN HOTEL OF TAMPA, INC.273.MEMBER FANNING, concurring specially :I agree with the majority's decision to exercise jurisdictionin casesarising inthe hotel industry.The Supreme Court'sHotel Employeesdecisionleaves the Board with no alternative but to discard its pastpolicy of declining jurisdiction in such cases. I agree too, with themajority's conclusion that it will effectuate the policies of the Act, toexercisesuch jurisdiction on the basis of anappropriatejurisdictionalstandard 27However, I do not agree that the $500,000 gross revenue test selectedby the majority is appropriate.The Board initially proposed toexercisejurisdiction on the basis of a $100,000 gross revenue test whichwas selected with due regard to the link in commerce and publicservice aspects of the operations of the hotel industry, and because itwould result in more than token compliance with the direction of theSupreme Court as expressed in theHotel Employeescase.No seriousobjection was entered against the $100,000 test by the various respond-ents to the Board's invitation to submit comments, either in their writ-ten briefs or in oral argument before the Board. The main thrust ofthe comments was in opposition to the Board's conclusion that it wasrequired to assert jurisdiction over the industry.Aside from an im-plicit analogy of hotel operations to retail operations, as reflected inthe selection of the retail $500,000 standard, the majorityoffers asjustification for its standard only "practical administrativereasonsfor seeking to limit the increase in workload resulting from the exten-sion ofjurisdiction into the hotel industry," and the claim that over60 percent of the employees of the industry will be included withinthe Board's jurisdiction. I am not persuaded as to the desirability ofdeparting from the standard originally proposed by the Board.The majority's decisionto limit the Board's exercise of jurisdictionin the hotel industry to those establishments which receive annualgross revenuesof $500,000 or more precludes the Board from discharg-ing its full responsibilities as the administrator of the national laborpolicies embodied in the Act. In enacting the provisions of the Act,Congress meant to provide for a uniform regulation of labor manage-ment relations,"'in orderto protect the entire range of economic27 Siemons Mailing Service,122 NLRB 81.While, for the reasons indicated below,I share Member Jenkins' views that the majority's $500,000 standard is inappropriate, Ido not share his belief that the Board has insufficient information upon which to basea determination that it will better effectuate the policies of the Act to make jurisdic-tional determinations in cases arising in the hotel industry on the basis of a properlychosen jurisdictional standard,rather than on a case-by-case basis.As noted intheSiemons Mailing Servicedecision,the Board's experience in making jurisdictionaldeterminations both without and with the aid of announced standards,has demonstratedthe superiority of the jurisdictional standard approach.I see no reason why theBoard must shut its eyes to such experience,merely because the Board has heretoforefollowed the policy of not asserting jurisdiction over hotels generally.28San Diego Building Trades Council v.J.S.Garmon,et al.,353 U.S. 26.P.S.Gicssd/b/a Photo Sound Products Manufacturing Company v.Utah Labor Relations Board,525543-60-vol. 121-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity "affecting commerce" from the impact of labor strife 29Tothis end it invested the Board with primary responsibility for theimplementation and enforcement of that policy 30 It is now wellestablished that the States are excluded from regulating any activityaffecting commerce which is "arguably subject to Section 7 or Section8 of the Act" 31 except of course such conduct as is marked by violenceor imminent threats to the public order 32 as to which State jurisdic-tion has prevailed because of the "compelling State interest in thescheme of our federalism, in the maintenance of domestic peace." 33Save for that exception State jurisdiction is excluded even where theBoard declines to exercise its jurisdiction.34This preemptive effectof the Act places upon the Board a heavy responsibility. If it declinesto exercise jurisdiction it relegates the labor-management relations ofthe enterprises involved to a legal no-man's-land subject to regulationby no agency or court, and thus frustrates the congressional intentionof legislating a uniform national labor-management relations policy.The Board has recognized that in these circumstances, only the mostcompelling reasons of administrative necessity justify its refusal toexercise its full statutory jurisdiction, declaring that... its primary function is to extend the national labor policiesembodied in the Act as close to the legal limits of its jurisdictionestablished by Congress as its resources permit.35This is as true of jurisdictional determinations with respect to casesarising in the hotel industry as it is to cases arising in other industries,and a standard which limits the Board's jurisdiction only to the giantsof the hotel industry hardly seems in keeping with that function.The majority relies on two basic claims to support its determination,namely, (1) that the new standard will bring within the Board'sjurisdiction well over 60 percent of the employees in the industry, and353,U.S.1; Amalgamated Meat Cutters,etc.v.Fairlawn Meats,Inc.,353 U.S. 20,;Joseph and Joseph A.Garner etc.v.Teamsters,Chauffeurs and HelpersLocalUnionNO. 776(AFL),346 U.S.485;Amalgamated Association of Street,ElectricRailwayMotor Coach Employees v. Wisconsin Employment Relations Board,340 U.S. 383.2eJoseph and Joseph A. Garner v.Teamsters,Chauffeurs and Helpers Union, etc., supra."In adidtion to cases cited in prior two footnotes, see alsoBethlehem Steel Co. v.New York State Labor Relations Board,330 U.S.767; LaCrosse Telephone Company v.Wisconsin Employment Relations Board,336 U.S. 18.31San Diego Building TradesCouncil v.J.S.Garmon supra; P. S.Guss d/b/a PhotoSound Products Manufacturing Company v. Utah Labor Relations Board,supra.32.1nternational Union United Automobile,Aircraft and Agricultural Implement Work-ers of America(UAW-CIO)v.Russell,356 U.S. 634;Youngdahl v. Rainfair, UnitedConstruction Workers v. Laburnum,347 U.S.656.33 SanDiegoBuilding Trades Council V.J. S. Carmen,supra.34P. S.Goss d/b/a Photo Sound Products Manufacturing Company v. Utah Labor Rela-tionsBoard, supra;Amalgamated Meat Cutters,etc. V.Fairlawn Meats, Inc., supra.Un-less of course,the Board cedes jurisdiction to the States,pursuant to the proviso ofSection 10(a) of the Act.To date the Board has deemed cession to be impossible becauseof the lack of consistency in the provisions of the Federal and State Acts.115Siemens Mailing Service,supra. FLORIDAN HOTEL OF TAMPA, INC.275(2) that there are practical administrative reasons for seeking to limitjurisdiction to the hotel industry.As to the first, even if we accept that estimate of employee coverage,and it is only an estimate unsupported by appropriate citation, thefact remains that the $500,000 standard will exclude the overwhelmingmajority of employers in the industry, as well as it substantial numberof the industry's employees.The Census Bureau publications citedby the majority disclose that only approximately 840 of the approxi-mately 24,000 hotel establishments in the country receive annualgross revenues in the required amount.The Act was enacted for theprotection of the rights of employers as well as of employees and labororganizations, and it was intentionally drawn to include within itscoverage small employers.As Senator Taft so well. stated : 36I myself feel that the larger employers can well look after them-selves, but throughout the United States there are hundreds ofthousands of smaller employers, smaller businessmen, who underthe existing statutes, have come gradually to be at the mercy oflabor-union leaders, either labor-union leaders attempting toorganize their employees, or labor-union leaders interfering withthe conduct of their business for one reason or another.Under the majority's standard, the smaller hotel employers can lookin vain for the protection which by right is theirs.Moreover accept-ance of the majority's inference that the existence of hotel chains andmultiemployer bargaining patterns in the industry will bring addi-tional hotel establishments within the Board's jurisdiction, merelyemphasizes the fact that the $500,000 standard covers only that por-tion of the industry which has accepted the principles of collectivebargaining. I fail to see how it can effectuate the policies of the Actto tailor the Board's jurisdictional policies to exclude precisely thatportion of the industry which most needs the opportunity to resortto the Board's processes if the principles of collective bargaining andthe other objectives of the statute are to make any further headway.As to the second factor cited by the majority, a moment's reflectionindicates the lack of any practical administrative reasons for choosing$500,000 rather than $100,000 as the minimum standard. The Board'sexperience indicates that it is highly unusual for more than 10 per-cent of the number of employers in any particular industry whoseoperations come within the Board's jurisdictional standard, to become3'93 Daily Congressional Record 3950, Apr. 23, 1947. See also the views of SenatorsTaft,Ball,Donnell, and Jenner, as expressed in S. Rept. 105 on S. 1126, SupplementalViews, p. 45. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved in a Board proceeding during any particular year.37Con-.sequently the true measure of the practical administrative problemsinvolved in the extension of jurisdiction to hotel operations can berather accurately gauged.The majority's $500,000 standard shouldproduce an increase of only one-half of one percent of the Board'scurrent caseload.The number of additional cases to be expected fromapplication of the $100,000 standard initially proposed should amountto an increase of only about 1.3 percent of the Board's current case-load.38In terms of administrative problems the difference betweenthe two standards is certainly inconsequential, and does not furnishthe necessary justification for selection of the more restrictive stand-ard.Nor does the majority's reliance upon the fact that the percentof coverage under the $500,000 standard compares favorably with thepercent of coverage under the Board's retail standard alter this con-clusion.The total number of retail establishments in this country,according to the 1954 U.S. Census of Business published by the U.S.Bureau of the Census is 751,453, as contrasted with the approximately24,000 hotel establishments. Indeed the 6.5 percent coverage of theindustry adverted to by the majority is more than the total number ofhotel establishments, and it is at once apparent that in selecting theappropriate retail industry standard, the Board was faced with. thetype of practical administrative problem urged by the majority asthe reason for its action herein, whereby any significant reduction intheminimum monetary amount required would bid fair to floodthe Board with cases from the retail industry, thus hampering itsadministration of the Act with respect to other industries.No suchproblem is faced by the Board in this matter.Finally I can see no justification for applying the same standardto the hotel industry as is applied to the retail industry.There is noessential similarity between the two industries to require uniformityof treatment.The retail industry purchases goods for resale to localcustomers.The hotel industry furnishes essential services to guestswho have traveled to the local community for pleasure or businesspurposes, or who are passing through on their way to a further desti-nation.As such the industry serves as a link in the interstate trans-portation of its guests and its operations are colored with a publicinterest, in that the furnishing of essential services to travelers in-47 The numberof Board casesoccurring in any one industry is well within the 10 per-cent of the total numberof employersin the industrywhose operations meet the appli-cable jurisdictionalstandard.For example,during fiscal1958,the Board processed16,659 cases, of which 9,440 involvedmanufacturing enterprises, 417 involved miningemployers, 1,848 involvedconstruction enterprises,1,028 involved wholesale enterprises,1,428 involvedretail enterprises,and 2,033 involvedenterprises in the transportation,communication, and publicutility industries.Twenty-thirdAnnualReport of the Na-tional Labor Relations Board, 1958.IsThe CensusBureau publicationscited by the majoritydisclose that approximately2,084 hotelestablishments receive annual gross revenues in excess of $100,000. FLORIDAN HOTEL OF TAMPA, INC.277duces them to stop and engage in commercial and business transactionsin the community.39The industry does purchase substantial amountsof goods, but aside from food and beverage purchases, not for thepurpose of resale, but rather to enable it to perform its basic functionof providing services to travelers.And even with respect to food andbeverage sales, an analogy to retail restaurant operations is of onlylimited application.As noted by Horwath and Horwath : 40... the fact remains that the independent restaurant is operatedpurely for profit on food sales or on food and beverage sales, whilethe hotel restaurant is operated for the double purpose of profiton food and beverages and service to room guests. If an inde-pendent restaurant finds that it is not profitable to open forbreakfast, it remains closed; if it finds that it is not profitableto keep open after 8 p.m., it closes at that time.But the hoursof a hotel restaurant must be governed by the demands for serv-ice of the room guests, within reason.Accordingly, because the hotel industry's operations are tailoredalmost wholly towards meeting the needs of the traveler, commer-cial or otherwise, and because their revenues are derived mostly fromguests who come from outside the local community, with the resultthat labor disputes within the industry tend to exert an impact onthe transportation industries and on cominerce generally, I find thatthe $500,000 gross revenue standard which was initially adopted withthe needs and characteristic of the retail industry in mind, is inap-propriate for the hotel industry.And in the absence of more per-suasive reasons why the $500,000 test will effectuate the policies ofthe Act better than the $100,000 test initially proposed by the Board,I would apply the $100,000 standard to cases arising in the hotel in-dustry.I therefore believe that it will effectuate the policies of theAct to assert jurisdiction herein.For the reasons stated in the majority opinion I find that the unitof employees as described in paragraph 4 therein is an appropriateunit for purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act, and I concur in the Direction of Election.s' If it be true as asserted in the majority opinion, that the majority did not considerthe "link in commerce and public service aspects"of the hotel industry in selecting theoriginal proposed$100,000jurisdictional standard,itmust follow that such considera-tionscan have playedno part in its selection of the more restrictive$500,000 retailstandardas the applicable standard.This is a surprising admission,in view of the factthat the Boardplainly relies upon those aspects of the industry's operations,in findingthat theoperations of the hotel industry and of the Employer involved herein, affectcommerce within the meaning ofthe Act.Asidefrom any other factors, the failure toconsider these significant and salient aspects ofthe hotelindustry's impact upon com-merce makes the $500,000 standard an inappropriate yardstickby which tojudge theoperations of particular employers within the industry.d0Hotel Operations in 1955, 24th Annual Study;Horwath & Horwath, Hotel Account-ants and Consultants.